UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1539



In Re:   LEO LIONEL PAYNE,


                Petitioner.




     On Petition for Writ of Mandamus.      (3:07-cv-00614-JRS)


Submitted:   June 13, 2008                    Decided:   July 1, 2008


Before KING and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leo Lionel Payne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Virginia inmate Leo Lionel Payne petitions for a writ of

mandamus seeking an order directing the district court to issue a

decision in Payne’s 28 U.S.C. § 2254 (2000) action.             The last

district court action occurred on November 19, 2007, when the

district court granted Payne leave to proceed in forma pauperis.

           We find that mandamus relief is not warranted at this

time because the delay since the district court’s last significant

action is not unreasonable.       Accordingly, we deny Payne’s mandamus

petition without prejudice to the filing of another such petition

if the district court does not act expeditiously. We dispense with

oral   argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -